Citation Nr: 0809966	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-24 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a back disorder, 
claimed as a lumbosacral strain. 

2.  Entitlement to service connection for a back disorder, 
claimed as a lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 until 
January 1998.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida. The claims folder was subsequently transferred to 
the RO in Atlanta, Georgia.

For the reasons discussed below, the claim for a back 
disorder, claimed as a lumbosacral strain, will be reopened 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.   In a June 1998 rating decision that was not timely 
appealed, the RO denied a claim of entitlement to service 
connection for lumbosacral strain.

2.   The evidence added to the record since June 1998, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The June 1998 rating decision which denied the veteran's 
claim of entitlement to service connection for a lumbosacral 
strain is final. 38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 
2002).

2.  The evidence received subsequent to the June 1998 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim of entitlement to service 
connection for a back disorder in March 1998. This claim was 
originally denied in a June 1998 rating decision.  She did 
not appeal and that issue became final.

In July 2004, she filed to re-open her claim of entitlement 
to service connection for a back disorder.  In October 2004, 
the RO denied the claim on the basis that no new and material 
evidence had been submitted. 

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for a back disorder, also 
claimed as lumbosacral strain.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed her claim after this date, the amended 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The evidence of record at the time of the last final June 
1998 rating decision, which denied the veteran's claim of 
entitlement to service connection for a back disorder also 
claimed as lumbosacral strain, included service medical 
records. 

The service medical records reflect complaints of back pain 
following a motor vehicle accident in September 1994.  The 
veteran's back pain is documented in the service medical 
records several more times that year following the accident. 
A visit to the physical therapy clinic for this back pain is 
additionally recorded in March 1995. 

In May 1995, following a separate motor vehicle accident, the 
veteran once again reported back pain. She subsequently 
received physical therapy for back pain on various occasions 
between 1996 and 1997, following the May 1995 accident. 

The Board notes that a medical examination in late 1997 
reflected normal function of veteran's spine and other 
musculoskeletal function. Additionally, she noted in a self-
reported medical history associated with the medical exam 
that she did not have recurrent back pain. 

Based on the above evidence, the RO denied the veteran's 
claim for service connection for a back disorder also claimed 
as lumbosacral strain in June 1998.   The RO stated that 
service connection for a lumbosacral strain was denied 
because there had been no evidence submitted to show that a 
chronic disability had resulted from service, nor was there a 
link demonstrated between her back pain and service. 

The evidence added to the record since the time of the last 
final denial in June 1998 includes numerous private treatment 
records from 2003 and 2004 documenting recurring back pain, 
x-ray evidence from the VA in June 2004, a statement by 
veteran that back pain, which began in-service had continued 
since service, and a lay statement by a fellow service 
member. 

The Board finds that the veteran's statement and additional 
private treatment records noted above serve as a basis for 
reopening her previously denied claim of entitlement to 
service connection for a back disorder. Indeed, this evidence 
was not previously before agency decision makers and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the last final decision in June 
1998.  Further, accepting the veteran's statements as to 
continuity of chronic back pain since service raises a 
reasonable possibility of substantiating her claim.

In sum, the requirements under 38 C.F.R. § 3.156(a) have been 
satisfied and the claim of entitlement to service connection 
for a back disorder is reopened. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Here, inasmuch as the Board is reopening the claim 
for a low back disorder, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, no further development is needed with 
respect to the duty to assist and duty to notify.


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a back disorder, claimed as lumbosacral 
strain, is granted.  The appeal is allowed to this extent.




REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is necessary to 
satisfy VA's obligations under the VCAA.  Specifically, VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In light of fact that the veteran has alleged back pain since 
service, back problems were documented in service and there 
is current diagnosis of back pain, the Board finds that a VA 
examination is required here under McLendon to determine 
whether such back disorder is causally related to active 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination.  The VA examiner is asked to 
provide an opinion as to whether it is at 
least as likely than not that the current 
diagnosis of back pain is causally related 
to service. Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


